IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20206
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus


RALPH EDWARD ESTES,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-96-334
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ralph Edward Estes, #25012-079, appeals from the district

court’s dismissal of his motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255.    He argues that

Congress exceeded its authority to regulate commerce by enacting

18 U.S.C. § 922(g)(1) and that § 922(g)(1) is unconstitutional as

applied to the facts of his case.   Estes’ claims are without


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-20206
                                 -2-

merit.    We have held that § 922(g)(1) is valid under the Commerce

Clause.    United States v. Rawls, 85 f.3d 240, 242 (5th Cir.

1996).    Section 922(g)(1) is not unconstitutional as applied to

the instant case.    See id. at 242-43.

     AFFIRMED.